 150DECISIONSOF NATIONALLABOR RELATIONS BOARDSchwartz Brothers,Inc. and District Records, Inc.andWarehouse Employees Local UnionNo. 730,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 5-CA-5239November 11, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSUpon a charge and amended charge filed on July20,1971,and August 4, 1971, respectively, byWarehouse Employees Local Union No. 730, affiliat-ed with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union, and duly served on SchwartzBrothers, Inc., and District Records, Inc., hereincollectively called the Respondent, the Acting Gener-al Counsel of the National Labor Relations Board, bythe Regional Director for Region 5, issued a com-plaintonAugust 5, 1971, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before a Trial Examiner wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on February 5,1971, following a Board election in Case 5-RC-7420,theUnion was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about April 16, 1971, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On August 11, 1971, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On August 20, 1971, counsel for the Acting GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on August 26,1971, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the Acting General Counsel's Motion forSummary Judgment should not be granted. Respon-iOfficial notice is taken of therecord in therepresentation proceeding,Case 5-RC-7420 as theterm "record"isdefined in Secs. 102.68 and102 69(f) of the Board's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166NLRB938, enfd 388F.2d 683 (C A. 4,1968);Golden Age BeverageCo.,167 NLRB 151,Intertype Co v. Penello,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378, enfd. 397dent thereafter filed a response to Notice To ShowCause, and on September 9, 1971, a Motion to AmendAnswer which is hereby granted. In its amendmentthe Respondent added, as an affirmative defense, theinvalidity of the certification as a result of the allegedobjectionable conduct by the Board agent and thesubsequent refusal of the Regional Director toconduct a hearing on the issues of fact raised thereby.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for SummaryJudgmentIn its answer asamended and in its Response to theNotice to Show Cause, the Respondent contends thatthecertificationissued to the Union in Case5-RC-7420 is invalid because of the Respondent'sobjections to the Board agent's making challenges tovoterson behalf of the Union which allegedlydestroyed the impartiality and neutrality of the Boardin the election. We find no merit in this contention.A review of the record in the representation Case5-RC-7420 shows that, pursuant to the RegionalDirector'sDecision and Direction of Election,2 anelection by secret ballot was held on December 15,1970, in which the Union received a majority of thevotes cast and the challenged ballots were insufficientto affect the electionresults.The Respondent filedtimely objections to the electionalleging,in sub-stance, that the conduct of the Board agent in makingchallenges on behalf of the Union led the employeesto believe that the Board favored the Union, therebydestroying the neutrality and objectivity of the Boardin the election.After investigation, and considering the affidavits ofthe Respondent's observer and of the Board agent, theRegional Directorissued onFebruary 5, 1971, hisSupplemental Decision and Certification of Repre-sentative, overruling the Respondent's objections. Hefound that the Union did not use an observer in theelection because the Respondent had terminatedemployee Jeato, the Union's principal supporter, whowas to act as observer and that the Union apparentlywas unable to secure any other individuals to act asobserver.While permitting Jeato to enterits premisesF.2d 91 (C.A. 7, 1968);Sec 9(d) of the NLRA.2On December11, 1970, theBoard denied the Respondent's request forreview of the Decision and Direction of Election because it raised nosubstantial issueswarranting review, except with respect to the unitplacement of three individuals which was to be resolvedthrough thechallenge procedure.194 NLRB No. 13 SCHWARTZ BROTHERS, INC.to cast a challenged ballot, the Respondent would notlet him remain on the premises to act as the Union'sobserver.The Regional Director decided that thechallenges made on behalf of the Union in no wayaffected the neutrality of the Board, that the fairnessof the election had not been compromised, and thatthe voters had not been given the impression that theBoard favored the Union over the Respondent.Further, he considered the impact of section 11338 ofthe Board Field Manual which provides that "theBoard agent will not make challenges on behalf of theparties,whether or not such parties have observerspresent." But he concluded that rigid adherence to theguidelinesof the manual in all situations could wellfrustrate the purpose of that section as well as of theAct. Under all the circumstances, including the factthat the Respondent adamantly refused to allow Jeatotoact as the Union's observer and the Union'sapparent inability to secure a replacement, theRegional Director ruled that the Board agent hadacted properly because, in the absence of challenges,potentially ineligible voters could have cast ballotswhich could have affected the results of the entireelection.The Respondent thereafter timely filed with theBoard a request for review of the Regional Director'sSupplemental Decision and Certification of Repre-sentativeraising againthe refusalto sustain itsobjections to the election and the refusal to followsection 11338 of the Field Manual and relying forsupport on the Board's decisionsinAthbro PrecisionEngineering Corp.,166 NLRB 966 (1967), andBalfreGear & Manufacturing Co.,115 NLRB 19 (1956). OnMarch 1, 1971, the Board denied the request forreviewas raisingno substantial issues warrantingreview.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issueswhich were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decision3 SeePittsburgh Plate Glass Co v. N.L RB.,313 US 146, 162 (1941);Rules and Regulations of the Board, Secs.102 67(f) and 102.69(c).4Crest LeatherManufacturing Corp.,167NLRB 1085-86, and casescited therein;Lipman Motors, Inc.,187 NLRB No. 36,Janler PlasticMoldCorp.,191 NLRB No. 24.5Respondent's answer denies the request and refusal to bargain.Attached to the General Counsel's Motion for Summary Judgment, asExhs. I and 2, is a letter from the Union's business agent requesting "a151made in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding. In the amended answer and response, theRespondent for the first time raises the question of itsprocedural right to a hearing to litigate the factualissues raised by its objections. In its denial of theRespondent's request to review the Regional Direc-tor'sSupplementalDecision and Certification ofRepresentative, the Board already has decided thatRespondent's objections raise no substantial issueswarranting review. Where, as here, no substantial andmaterial issues are presented, no evidentiary hearingis required.4 Accordingly, we shall grant the Motionfor Summary Judgment .5On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a single employer comprised oftwo corporations, Schwartz Brothers, Inc., a Dela-ware corporation, and District Records, Inc., aMaryland corporation, the wholly owned subsidiaryof Schwartz Brothers, Inc. The principal offices andplaces of business for both corporations is Washing-ton,D.C., where they are engaged in the wholesaledistributionof phonograph records. In addition,District Records, Inc., performs job trucking servicesfor retail customers. During the past 12 months, arepresentative period, each corporation had grossrevenues in excess of $500,000 and purchased andreceived at itsWashington, D.C., location goodsvalued in excess of $10,000 from points outside theDistrict of Columbia.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDWarehouse Employees Local Union No. 730,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.negotiating conference,"and a letter from the Respondent'sattorneydeclining to bargain withthe Union.In its Responseto the Notice to ShowCause,theRespondent neither alludes to nor controverts the lettersattached to the Motion forSummary Judgment.Thus, the truth of thefactual allegations in the complaint concerning the request and refusal tobargain stands admittedby theuncontroverted factual averments in theGeneralCounsel'smotion.TheMay Department Stores Company,186NLRB No. 17, andCarlSimpson Buick,Inc.,161 NLRB 1389. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All warehouse employees including truckdriversand inventory clerks department employees em-ployed by the Employer at its Washington, D.C.warehouse, but excluding office clerical employ-ees, guards, watchmen and supervisors as definedin the Act.2.The certificationOn December 15, 1970, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 5, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on February 5, 1971, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about April 8, 1971, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout April 16, 1971, and continuing at all timesthereafter to date, the Respondent has refused, and-continues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceApril 16, 1971, and at 'all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor, practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Schwartz Brothers, Inc., and District Records,Inc., is a single employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Warehouse Employees Local Union No. 730,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.3.Allwarehouse employees including truckdri-vers and inventory clerks department employeesemployed by the Employer at its Washington, D.C.warehouse, but excluding office clerical employees,guards, watchmen and supervisors as defined in theAct constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since February 5, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about April 16, 1971, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive SCHWARTZBROTHERS,INC.153bargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.conspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps have been taken to comply-herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"POSTED BYORDER OF THENATIONALLABOR RELATIONS BOARD" shall bechanged to read "POSTEDPURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD "ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Schwartz Brothers, Inc., and District Records, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Warehouse Employees LocalUnion No. 730, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All warehouse employees including truckdriversand inventory clerks department employees em-ployed by the Employer at its Washington, D.C.warehouse, but excluding office clerical employ-ees, guards, watchmen and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Washington, D.C., warehouse copiesof the attached notice marked "Appendix." 6 Copiesof said notice, on forms provided by the RegionalDirector for Region 5, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Ware-house Employees Local Union No. 730, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, as the exclusive representative of the employ-ees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All warehouse employees including truckdri-vers and inventory clerks department em-ployees employed by the Employer at itsWashington, D.C. warehouse, but excludingoffice clerical employees, guards, watchmenand supervisors as defined in the Act.SCHWARTZ BROTHERS,INC. AND DISTRICTRECORDS, INC.(Employer)DatedBy(Representative)(Title) 154DECISIONSOF NATIONALLABOR RELATIONS BOARDThis is an official notice and must not be defaced by-Any questions concerning this notice or complianceanyone.with its provisions may be directed to the Board'sThis notice must remain posted for 60 consecutiveOffice, Federal Building, Room 1019, Charles Center,days from the date of posting and must not be altered,Baltimore,Maryland21201,Telephonedefaced, or covered by any other material.301-962-2822.